      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 1 of 16




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: (212) 465-1188
Fax: (212) 465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs,
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________

DERRICK STEWART,
on behalf of himself, FLSA Collective Plaintiffs,           Case No.:
and the Class,
                                                            CLASS AND COLLECTIVE
                       Plaintiff,                           ACTION COMPLAINT

       v.                                                   Jury Trial Demanded


HUDSON HALL LLC
      d/b/a MERCADO LITTLE SPAIN,
HUDSON HALL HOLDINGS LLC
      d/b/a MERCADO LITTLE SPAIN,
THINK FOOD GROUP, LLC,
and JOSÉ RAMON ANDRÉS PUERTA
      a/k/a JOSÉ ANDRÉS,

                  Defendants.
______________________________________________


       Plaintiff DERRICK STEWART (“Plaintiff STEWART,” or “Plaintiff”), on behalf of

himself and others similarly situated, by and through his undersigned attorneys, hereby files this

Class and Collective Action Complaint against Defendants, HUDSON HALL, LLC d/b/a

MERCADO LITTLE SPAIN, HUDSON HALL HOLDINGS LLC d/b/a MERCADO LITTLE

SPAIN, THINK FOOD GROUP, LLC (collectively, “Corporate Defendants”), JOSÉ RAMON




                                                    1
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 2 of 16




ANDRÉS PUERTA a/k/a JOSE RAMON (“Defendant JOSÉ ANDRÉS”; and collectively with

the Corporate Defendants, “Defendants”), and states as follows:

                                       INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) unpaid overtime compensation, (2) unpaid wages for off-the-clock work, (3)

liquidated damages and (4) attorneys’ fees and costs.

       2.      Plaintiff further alleges, pursuant to New York Labor Law (“NYLL”), that he and

others similarly situated are entitled to recover from Defendants: (1) unpaid overtime

compensation, (2) unpaid wages for off-the-clock work, (3) statutory penalties, (4) liquidated

damages and (5) attorneys’ fees and costs.


                                 JURISDICTION AND VENUE


       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. § 1331, 1337, and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391.


                                             PARTIES


       5.      Plaintiff STEWART is a resident of Kings County, New York.

       6.      Defendants operate a restaurant enterprise under the trade name “MERCADO

LITTLE SPAIN” at the following address:

               10 Hudson Yards, New York, NY 10001.



                                                2
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 3 of 16




          7.      Defendants operate the following restaurants, bars, and kiosks which serve food

and beverages at the above address:

               a. Restaurants: Leña, Mar, and Spanish Diner (collectively, the “Restaurants”);

               b. Bars: (Spanish) Diner Bar, Vinos, and Bar Celona (collectively, the “Bars”);

               c. Kiosks: Bar Manolo, Bocatas & Empanadas, Bravas, Churros, Cocas, Frutas &

                  Verduras, Granja, Helados, Jamón & Queso, La Barra, Paella al Plato, Pasteles,

                  Pescados & Mariscos, Pulpo y Mejillones, and Tortilla de Patatas (collectively,

                  the “Kiosks”).

          8.      The Restaurants, Bars, and Kiosks at MERCADO LITTLE SPAIN are commonly

owned and operated by Defendants, and are advertised on the following website:

http://www.littlespain.com. Attached hereto as Exhibit A is the floor layout plan for MERCADO

LITTLE SPAIN. See also id. (“The Mercado (or Market) area of Mercado Little Spain is its very

heart—a bustling area inspired by the many historic market halls throughout Spain. Spanish

mercados are farm stands, food stalls, bars, and grocery stores, all under one roof.”) (emphasis

added).

          9.      Specifically, the Restaurants, Bars, and Kiosks are engaged in related activities,

share common ownership, and have a common business purpose:

               a. The Restaurants, Bars, and Kiosks share similar menus, with many identical menu

                  items;

               b. Employees are interchangeable among the Restaurants, Bars, and Kiosks, and in

                  fact Plaintiff STEWART began his employment with Defendants at the Leña

                  Restaurant, but was later transferred to the Frutas & Verduras Kiosk, and then

                  subsequently the Spanish Diner Restaurant;



                                                   3
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 4 of 16




             c. The Restaurants, Bars, and Kiosks share payroll methods and have a single,

                centralized system of labor relations for employees. When Plaintiff STEWART

                was transferred from employment at the Leña Restaurant to the Spanish Diner

                Restaurant, Defendants paid him through the same corporate entity, Defendant

                HUDSON HALL, LLC.

       10.      Corporate Defendant HUDSON HALL LLC d/b/a MERCADO LITTLE SPAIN is

a domestic business corporation organized under the laws of New York with its principal place of

business at 60 Columbus Circle, New York, NY 10023 and an address for service of process at 80

State Street, Albany, New York, 12207.

       11.      Corporate Defendant HUDSON HALL HOLDINGS LLC d/b/a MERCADO

LITTLE SPAIN is a domestic business corporation organized under the laws of New York State

with an address for service of process at 80 State Street, Albany, New York, 12207.

       12.      Corporate Defendant THINK FOOD GROUP, LLC is a foreign business

corporation organized under the laws of Delaware, with a principal place of business at 717 D

Street, NW 6th Floor, Washington, DC 20004 and an address for service of process at 3411

Silverside Road, Tatnall Building, Suite 104, Wilmington, DE 19810.

       13.      Individual Defendant JOSÉ ANDRÉS is an owner and principal of the Corporate

Defendants. Defendant JOSÉ ANDRÉS exercises operational control as it relates to all employees

including Plaintiff STEWART, FLSA Collective Plaintiffs, and the Class. Defendant JOSÉ

ANDRÉS frequently visited MERCADO LITTLE SPAIN. Defendant JOSÉ ANDRÉS exercises

the power to (and also delegates to managers and supervisors the power to) fire and hire employees,

supervise and control employee work schedules and conditions of employment, and determine the

rate and method of compensation of employees including those of Plaintiff STEWART, FLSA



                                                4
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 5 of 16




Collective Plaintiffs, and the Class. At all times, employees could complain to Defendant JOSÉ

ANDRÉS directly regarding any of the terms of their employment, and Defendant JOSÉ ANDRÉS

had the authority to effect any changes to the quality and terms of employees’ employment,

including changing their schedule, compensation, or terminating or hiring such employees, and to

reprimand any employees for performing their job duties improperly.

       14.     At all relevant times, each of the Corporate Defendants was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA, NYLL, and the regulations

thereunder.

       15.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs,

and Class Members was directly essential to the business operated by Defendants.

       16.     Although Plaintiff STEWART did not work at all of the Restaurants, Bars, and

Kiosks at MERCADO LITTLE SPAIN, each of the Restaurants, Bars, and Kiosks located in

MERCADO LITTLE SPAIN are appropriately named in this Complaint through the relevant

Corporate Defendants described above. Because the Restaurants share identical illegal wage and

hour policies, the Restaurants, Bars, Kiosks, and the relevant Corporate Defendants are properly

named on the basis of their outstanding liability to the Class Members for whom Plaintiff

STEWART seeks to represent.


                          FLSA COLLECTIVE ACTION ALLEGATIONS


       17.     Plaintiff STEWART brings claims for relief as a collective action pursuant to FLSA

§16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including, but not limited to,

cooks, food preparers, cashiers, counter persons, butchers, cleaners, dishwashers, porters, bussers,

and food runners) employed by Defendants on or after the date that is six (6) years before the filing

of the Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

                                                 5
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 6 of 16




       18.     At all relevant times, Plaintiff STEWART and the other FLSA Collective Plaintiffs

have been and are similarly situated, have had substantially similar job requirements and pay

provisions, and have been and continue to be subjected to Defendants’ decisions, policies, plans,

programs, practices, procedures, protocols, routines, and rules—all of which have culminated in a

willful failure and refusal to pay them for all hours worked and to pay them overtime compensation

at the rate of one and one half times the regular rate for work performed in excess of forty (40)

hours per week. The claims of Plaintiff STEWART stated herein are essentially the same as those

of the other FLSA Collective Plaintiffs.

       19.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to FLSA §216(b), 29 U.S.C. § 216(b). The FLSA Collective Plaintiffs

are readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from the Defendants. Notice can be provided to the

FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       20.     Plaintiff STEWART brings claims for relief pursuant to the Federal Rule of Civil

Procedure (“F.R.C.P.”) 23, on behalf of all current and former non-exempt employees, including

but not limited cooks, food preparers, cashiers, counter persons, butchers, cleaners, dishwashers,

porters, bussers, and food runners employed by Defendants on or after the date that is six (6) years

before the filing of the Complaint (the “Class” or “Class Members”).

       21.     The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. The hours assigned and worked, the

position held, and rates of pay for each Class Member may also be determinable from Defendants’

records. For purposes of notice and other purposes related to this action, their names and addresses


                                                 6
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 7 of 16




are readily available from Defendants. Notice can be provided by means permissible under

F.R.C.P. 23.

       22.     The proposed Class is so numerous such that a joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown because the facts on which the

calculation of that number rests are presently within the sole control of Defendants, there is no

doubt that there are more than forty (40) members of the Class.

       23.     Plaintiff STEWART’s claims are typical of those claims that could be alleged by

any member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subjected to the same

corporate practices of Defendants, including (i) mandating unpaid off-the-clock work, (ii) failing

to pay overtime premium, (iii) failing to provide wage statements in compliance with the New

York Labor Law, and (iv) failing to provide wage and hour notices upon hiring and as required

thereafter, pursuant to the New York Labor Law. Defendants’ corporate-wide policies and

practices affected all Class members similarly, and Defendants benefited from the same type of

unfair and/or wrongful acts as to each Class member. Plaintiff and other Class members sustained

similar losses, injuries, and damages arising from the same unlawful policies, practices and

procedures by Defendants.

       24.     Plaintiff STEWART is able to fairly and adequately protect the interests of the

Class and has no interests antagonistic to the Class. Plaintiff STEWART is represented by

attorneys who are experienced and competent in both class action litigation as well as employment

litigation and have previously represented plaintiffs in wage and hour cases.




                                                 7
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 8 of 16




       25.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy—particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries, and damages suffered by each of the individual Class Members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class Members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       26.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide



                                                  8
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 9 of 16




class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       27.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiff and the Class members within the

                   meaning of the New York law;

               b) What were and are the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which Defendants

                   did not pay Plaintiff and the Class members properly;

               c) At what common rate, or rates subject to common methods of calculation, was

                   and are Defendants required to pay Plaintiff and the Class members for their

                   work;

               d) Whether Defendants properly notified Plaintiff and the Class members of their

                   hourly rate and overtime rate;

               e) Whether Defendants required Plaintiff and the Class members to perform

                   unpaid off-the-clock work;

               f) Whether Defendants paid Plaintiff and the Class members the overtime

                   premium at one-and-one-half times their straight time base hourly rates for all

                   hours worked in excess of forty (40) each workweek;

               g) Whether Defendants provided to Plaintiff and the Class members proper wage

                   and hour notices at date of hiring, as required under the New York Labor Law;

               h) Whether Defendants provided proper wage statements informing the Plaintiff

                   and the Class members of their proper overtime rate of compensation and other



                                                 9
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 10 of 16




                   information required to be provided on wage statements, as required under the

                   New York Labor Law; and

               i) Whether Defendants provided to Plaintiff and the Class members proper wage

                   statements with each payment of wages, as required under the New York Labor

                   Law.


                                   STATEMENT OF FACTS


       28.     In or around March 2019, Defendants hired Plaintiff STEWART to work as a cook

for Defendants’ Leña Restaurant located inside MERCADO LITTLE SPAIN at 10 Hudson Yards,

New York, NY 10001. In or around June 2019, Plaintiff STEWART was transferred by Defendants

to work at the Spanish Diner Restaurant inside MERCADO LITTLE SPAIN. In or around June

2019, Plaintiff STEWART additionally worked approximately four shifts at the Frutas & Verduras

Kiosk inside MERCADO LITTLE SPAIN. Plaintiff STEWART worked primarily at the Spanish

Diner Restaurant for the remainder of his employment with Defendants. Plaintiff’s employment

with Defendants terminated in September 2019.

       29.     From approximately March 2019 to June 2019, Plaintiff worked five (5) days per

week for seven (7) hours per day, for a total of thirty-five (35) hours each week at an hourly rate

of $17.00. From approximately June 2019 to September 2019, Plaintiff worked five (5) days per

week for nine (9) hours per day, for a total of forty-five (45) hours each week at an hourly rate of

$17.00. During Plaintiff STEWART’s employment with Defendants, FLSA Collective Plaintiffs,

and Class members worked similar hours and were paid at similar rates.

       30.     Throughout his employment with Defendants, Plaintiff STEWART was expected

to clock-out at the end of his scheduled shifts, but was instructed by Defendants’ managers to

continue performing other work tasks, such as cleaning and scrubbing the floor. Plaintiff

                                                10
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 11 of 16




STEWART was expected to perform these off-the-clock work tasks for approximately thirty (30)

minutes after the close of each scheduled shift, four (4) times per week. Therefore, Plaintiff

STEWART performed two (2) hours of off-the-clock work each week. Plaintiff STEWART was

not paid for this off-the-clock work. Similarly, FLSA Collective Plaintiffs and Class members

performed off-the-clock work at the end of their scheduled shifts, and were not compensated for

this off-the-clock work.

       31.     Furthermore, at all times relevant to this action, Defendants maintained a policy of

requiring a manager’s approval to clock-in an employee five (5) minutes or more either prior to or

after the beginning of the employee’s scheduled shift. Due to this limited window of time in which

Plaintiff was able to clock-in for each of his shifts, Plaintiff would periodically require a manager’s

approval to clock-in, though Plaintiff would begin working as soon as he arrived. However, despite

Plaintiff STEWART’s efforts to timely have a manager clock him in for work, Defendants’

managers were routinely derelict in clocking Plaintiff in for his scheduled shifts. Just as often,

Defendants’ managers did not clock Plaintiff STEWART in at the time he actually arrived for his

scheduled shift and began working, but rather the time at which the manager was ultimately called

over to clock-in Plaintiff. Plaintiff STEWART was not paid for this off-the-clock work. Similarly,

FLSA Collective Plaintiffs and Class members performed off-the-clock work due to Defendants’

managers’ routine failure to timely clock-in employees, and were not compensated for this off-

the-clock work.

       32.     In addition, at all times relevant to this action, Defendants would automatically

deduct thirty (30) minutes from Plaintiff STEWART’s scheduled work shifts. However, due to

how busy his scheduled shifts were, Plaintiff STEWART was rarely able to take a lunch break—

let alone for thirty (30) minutes. Therefore, Plaintiff STEWART routinely performed off-the-clock



                                                  11
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 12 of 16




work each shift during Defendants’ automatically imposed lunch break period. Plaintiff

STEWART was not paid for this off-the-clock work. Similarly, FLSA Collective Plaintiffs and

Class members performed off-the-clock work due to Defendants’ automatically imposed lunch

breaks, and were not compensated for this off-the-clock work.

        33.    Defendants did not provide Plaintiff STEWART with wage notices, as required by

the NYLL. Similarly, FLSA Collective Plaintiffs and Class Members were never provided with

any wage notices.

        34.    Defendants did not provide Plaintiff STEWART with proper wage statements at all

relevant times. Similarly, the Class members also did not receive proper wage statements, in

violation of the NYLL.

        35.    Plaintiff STEWART, FLSA Collective Plaintiffs, and the Class members were

required by Defendants to perform unpaid off-the-clock work, resulting in unpaid wages and

overtime premium.

        36.    Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements to Plaintiff STEWART and Class members, in violation of the

NYLL.

        37.    Defendants knowingly and willfully operated their business with a policy of not

providing proper wage and hour notices to Plaintiff STEWART and Class members, in violation

of the NYLL.

        38.    Plaintiff STEWART retained Lee Litigation Group, PLLC to represent Plaintiff and

FLSA Collective Plaintiffs in this litigation and has agreed to pay the firm a reasonable fee for its

services.




                                                 12
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 13 of 16




                                   STATEMENT OF CLAIM

                                             COUNT I

VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF PLAINTIFF
                 AND FLSA COLLECTIVE PLAINTIFFS

       39.     Plaintiff STEWART realleges by reference all allegations in the preceding

paragraphs of this collective action Complaint as if fully set forth herein.

       40.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of FLSA,

29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiff and FLSA Collective Plaintiffs are covered

individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

       41.     At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

within the meaning of the FLSA.

       42.     At all relevant times, Defendants had gross annual revenues in excess of

$500,000.00.

       43.     At all relevant times, Defendants had a policy and practice of failing to pay wages

for all hours worked.

       44.     At all relevant times, Defendants willfully violated Plaintiff’s and FLSA Collective

Plaintiffs’ rights by failing to pay them wages in the lawful amount for all hours worked, including

those in excess of forty (40) hours worked each week, due to time-shaving.

       45.     Records, if any exist, concerning the number of hours worked by Plaintiff and

FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective

Plaintiffs are in the possession and custody of the Defendants. Plaintiff intends to obtain these

records by appropriate discovery proceedings to be taken promptly in this case and, if necessary,

Plaintiff will then seek leave of Court to amend this Complaint to set forth the precise amount due.

                                                 13
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 14 of 16




       46.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       47.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       48.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid overtime

premium, and an equal amount as liquidated damages.

       49.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to the FLSA.


                                             COUNT II

 VIOLATION OF THE NEW YORK LABOR LAW ON BEHALF OF PLAINTIFF AND
                         CLASS MEMBERS

       50.     Plaintiff STEWART realleges by reference all allegations in the preceding

paragraphs of this collective action Complaint as if fully set forth herein.

       51.     At all relevant times, Plaintiff and the Class members were employed by the

Defendants within the meaning of the New York Labor Law §§ 2 and 651.

       52.     At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff and the Class Members for all hours worked, including at the statutory rate of time and

one-half the regular rate for overtime hours worked, due to Defendants’ policy of time-shaving.

       53.     Defendants willfully violated Plaintiff and the Class members’ rights by refusing

to compensate them for off-the-clock hours during which they were required to work.

       54.     Defendants failed to properly notify employees of their hourly pay rate and

overtime rate, in direct violation of the New York Labor Law.

                                                  14
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 15 of 16




       55.      Defendants failed to provide a proper wage and hour notice, on the date of hiring

and annually, to all non-exempt employees, in direct violation of the New York Labor Law.

       56.      Defendants failed to provide proper wage statements with every payment issued to

Plaintiff and the Class members, as required by New York Labor Law § 195(3).

       57.      Due to Defendants’ New York Labor Law violations, Plaintiff and the Class

members are entitled to recover from Defendants their unpaid overtime premium, compensation

for unpaid off-the-clock hours worked, damages for unreasonably delayed payments, reasonable

attorneys’ fees, liquidated damages, statutory penalties, and costs and disbursements of this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff STEWART, on behalf of himself, FLSA Collective Plaintiffs,

and the Class respectfully requests that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful under

                the FLSA and the New York Labor Law;

             b. An injunction against Defendants and their officers, agents, successors, employees,

                representatives and any and all persons acting in concert with them as provided by

                law, from engaging in each of the unlawful practices, policies, and patterns set forth

                herein;

             c. An award of unpaid wages, including overtime compensation, due to Defendants’

                policy of requiring off-the-clock work under the FLSA and NYLL;

             d. An award of statutory penalties as a result of Defendants’ failure to comply with

                wage notice and wage statement requirements under the NYLL;

             e. An award of liquidated damages as a result of Defendants’ willful failure to pay

                overtime wages for off-the-clock work, pursuant to the FLSA or NYLL;



                                                 15
      Case 1:20-cv-00885-PGG-SLC Document 1 Filed 01/31/20 Page 16 of 16




            f. An award of pre-judgment and post-judgment interest, costs, and expenses of this

                action, together with reasonable attorneys’ and expert fees;

            g. Designation of Plaintiff STEWART as Representative of the FLSA Collective

                Plaintiffs;

            h. Designation of this action as a class action pursuant to F.R.C.P. 23;

            i. Designation of Plaintiff STEWART as Representative of the Class; and

            j. Such other and further relief as this Court deems just and proper.



                                           JURY DEMAND


        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.


Dated: January 31, 2020

                                                 Respectfully submitted,


                                                 LEE LITIGATION GROUP, PLLC

                                                 By: /s/ C.K. Lee

                                                      C.K. Lee (CL 4086)
                                                      Anne Seelig (AS 3976)
                                                      148 West 24th Street, 8th Floor
                                                      New York, NY 10011
                                                      Tel.: (212) 465-1188
                                                      Fax: (212) 465-1181
                                                      Attorneys for Plaintiff, FLSA Collective
                                                      Plaintiffs, and the Class




                                                     16
